UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 02-6744
ROBERT LEE WASHINGTON,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Western District of Virginia, at Roanoke.
                  James P. Jones, District Judge.
                          (CA-00-761)

                  Submitted: September 11, 2002

                      Decided: September 25, 2002

   Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                              COUNSEL

Robert Lee Washington, Appellant Pro Se. Rick A. Mountcastle,
OFFICE OF THE UNITED STATES ATTORNEY, Abingdon, Vir-
ginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. WASHINGTON
                              OPINION

PER CURIAM:

  Robert Lee Washington seeks to appeal the district court’s order
denying relief on his petition filed under 28 U.S.C. § 2255 (2000). He
challenges the magistrate judge’s jurisdiction, as well as the district
court’s dismissal of his motion. We deny a certificate of appealability
and dismiss the appeal.

   First, Washington argues that, once the case was referred to the
magistrate judge, he had a right to have the magistrate judge file a
report and recommendation. However, while a district court judge
may designate a magistrate judge to submit a report and recommenda-
tion on a dispositive motion, there is nothing in the applicable statute
that requires such a designation or confers any rights on the parties.
28 U.S.C. § 636(b)(1)(B) (2000). Moreover, the referral in this case
was for nondispositive rulings and did not mention a report and rec-
ommendation. Thus, the district court did not err in issuing a final
order without first requiring a report and recommendation.

   Washington next contends that the magistrate judge lacked the
authority to rule on his motion for a certificate of appealability. While
he is correct, see Jones v. Johnson, 134 F.3d 309, 312 (5th Cir. 1998);
see also Fed. R. App. P. 22(b) (requiring "the district judge who ren-
dered the judgment" to determine whether to issue a certificate of
appealability), we find relief is not warranted, as we have considered
Washington’s motion for a certificate of appealability and determined
that it was without merit. Fed. R. App. P. 22(b)(2).
   Finally, Washington contends that his attorney, Ricky Gene
Young, labored under a conflict of interest, because Young was being
investigated by the Government on an unrelated matter. Washington
was informed of this fact at sentencing and waived his right to
conflict-free counsel. However, on appeal, Washington appears to
claim that, since his counsel and the Government were aware of the
investigation prior to his trial, the waiver did not correct the error at
trial.
  However, a defendant does not prove a fatal conflict by simply
showing that his lawyer was under investigation and that the lawyer
                    UNITED STATES v. WASHINGTON                       3
had some awareness of an investigation. Reyes-Vejerano v. United
States, 276 F.3d 94, 99 (1st Cir. 2002). A defendant must show that
the conflict of interest adversely affected his lawyer’s performance.
Mickens v. Taylor, 122 S. Ct. 1237, 1245 (2002); Cuyler v. Sullivan,
446 U.S. 335, 348 (1980).
   We find that, even if there was an actual conflict between Young
and Washington’s interests, Washington has failed to show that
Young’s representation was adversely affected. Young’s defense of
Washington was vigorous. He appealed the decision not to release
Washington pending trial; he moved to dismiss certain counts of the
indictment and challenged the make-up of the jury panel; he moved
to suppress evidence seized from Washington’s home, challenging the
credibility of the police officer involved; he conducted plea negotia-
tions with the Government; and he persuaded the court to dismiss all
but four of the charges against Washington after the jury had returned
guilty verdicts, thus reducing the possible maximum sentence from
327 months to 188 months. This aggressive approach can hardly be
seen as an effective way for an attorney to curry favor with the Gov-
ernment. In addition, when fully informed of the conflict and given
an opportunity to hire other counsel, Washington chose to have
Young continue to represent him at sentencing and on appeal. This
confidence in Young is further proof that Young was not affected
adversely by the alleged conflict. See United States v. Novaton, 271
F.3d 968, 1011-12 (11th Cir. 2001) (finding no adverse effect based
on attorney’s "vigorous and relentless" representation), cert. denied,
___ U.S. ___, 70 U.S.L.W. 3742 (U.S. June 3, 2002) (No. 01-9977).
Accordingly, Washington has failed to make a substantial showing of
the denial of a constitutional right.
  With regard to his remaining claims of ineffective assistance, we
conclude on the reasoning of the district court that Washington is not
entitled to a certificate of appealability. United States v. Washington,
No. CA-00-761 (W.D. Va. Apr. 1, 2002). Thus, we dismiss the
appeal. We dispense with oral argument, because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.
                                                           DISMISSED